        Case: 3:19-cv-00323-jdp Document #: 45 Filed: 09/18/20 Page 1 of 3




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN

COMMON CAUSE, COMMON                 )
CAUSE WISCONSIN, BENJAMIN R.         )
QUINTERO,                            )
                                     )
              Plaintiffs,            )
                                     )             Case No. 19-cv-323
       v.                            )
                                     )
ANN S. JACOBS, MARK L. THOMSEN )
MARGE BOSTELMANN, JULIE M.           )
GLANCEY, ROBERT F. SPINDELL, JR., )
and DEAN KNUDSON, in their official )
capacities as Commissioners of the   )
Wisconsin Elections Commission,      )
MEAGAN WOLFE, in her official        )
capacity as the Administrator of the )
Wisconsin Elections Commission,      )
                                     )
              Defendants.            )
                                     )


                PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT


       Pursuant to Fed. R. Civ. P. 56(c), Plaintiffs Common Cause, Common Cause

Wisconsin, and Benjamin R. Quintero (collectively, “Plaintiffs”), by their attorneys Fair

Elections Center and Pines Bach LLP, hereby move the Court to grant summary judgment

in their favor: (1) declaring that WIS. STAT. §§ 5.02(6m), 6.79(2)(a), 6.86(1)(ar), and 6.87(1)

violate the First and Fourteenth Amendments of the United States Constitution and 52

U.S.C. § 10101(a)(2)(B), to the extent they impose issuance date, expiration date, two-year

expiration, and signature requirements on Wisconsin voters who use their college and

university ID cards as voter identification; (2) enjoining the enforcement of the issuance
        Case: 3:19-cv-00323-jdp Document #: 45 Filed: 09/18/20 Page 2 of 3




date, expiration date, two-year expiration, and signature requirements in WIS. STAT.

§§ 5.02(6m), 6.79(2)(a), 6.86(1)(ar), and 6.87(1); and (3) awarding Plaintiffs their costs,

expenses, disbursements, and reasonable attorneys’ fees incurred in bringing this action

pursuant to 42 U.S.C. § 1988.

       As grounds for this motion, Plaintiffs respectfully represent that there are no issues

of material fact in dispute and, therefore, that Plaintiffs’ claims can be resolved as a matter

of law. The grounds are more fully set forth in the Joint Stipulation of Facts, see dkt. 43,

and the Brief in Support of Plaintiffs’ Motion for Summary Judgment.

       Respectfully submitted this 18th day of September, 2020.


                                           /s/ Jon Sherman
                                           Jon Sherman
                                           D.C. Bar No. 998271
                                           Michelle Kanter Cohen
                                           D.C. Bar No. 989164
                                           Cecilia Aguilera
                                           D.C. Bar No. 1617884
                                           FAIR ELECTIONS CENTER
                                           1825 K St. NW, Suite 450
                                           Washington, DC 20006
                                           jsherman@fairelectionscenter.org
                                           mkantercohen@fairelectionscenter.org
                                           caguilera@fairelectionscenter.org
                                           Phone: 202-331-0114

                                           Lester A. Pines
                                           SBN 1016543
                                           Diane M. Welsh
                                           SBN 1030940
                                           PINES BACH LLP
                                           122 West Washington Ave.
                                           Suite 900
                                           Madison, WI 53703
                                           (608) 251-0101 (telephone)
                                           (608) 251-2883 (facsimile)




                                              2
Case: 3:19-cv-00323-jdp Document #: 45 Filed: 09/18/20 Page 3 of 3




                             lpines@pinesbach.com
                             dwelsh@pinesbach.com




                                3
